Electronically Filed
                                                         Supreme Court
                                                         SCWC-14-0000695
                                                         15-JAN-2016
                                                         08:16 AM
                           SCWC-14-0000695

            IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


          STATE OF HAWAIʻI, Respondent/Plaintiff-Appellee, 


                                   vs. 


          FRED Y. MIKAWA, Petitioner/Defendant-Appellant. 



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS 

             (CAAP-14-0000695; CASE NO. 1DTA-13-05574) 


         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI 

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.) 


           Petitioner/Defendant-Appellant Fred Y. Mikawa’s 


 Application for Writ of Certiorari, filed on December 5, 2015,

 is hereby accepted.

           IT IS FURTHER ORDERED, that no oral argument will be

 heard in this case.   Any party may, within ten days and pursuant

 to Rule 34(c) of the Hawaiʻi Rules of Appellate Procedure, move

 for retention of oral argument.

           DATED: Honolulu, Hawaiʻi, January 15, 2016.

 Jonathan Burge                     /s/ Mark E. Recktenwald
 for petitioner
                                    /s/ Paula A. Nakayama
                                    /s/ Sabrina S. McKenna
                                    /s/ Richard W. Pollack
                                    /s/ Michael D. Wilson